Russell, C. J.
1. There was no demurrer to the petition in this ease. Defects in the allegations of the petition may be cured by amendment pending the trial, so as to conform the allegations to the evidence adduced, and so as to show that the trial court is clothed with jurisdiction of the suit. The defendant in this case, not having raised the point before the rendition of the court’s order and judgment, must be presumed to have waived the defect created by the failure to state that the spouses were living in a bona fide state of separation. Furthermore, the petition alleges that “petitioner was forced to leave defendant on account of his cruel and inhumane treatment of her, . . and, at the time she left the home, was driven away by the express command and orders of defendant.” Under the Civil Code (1910), § 2983, “Permanent alimony is granted . . where the wife, against her will, is either abandoned or driven off by her husband.”
2. The decree for temporary alimony was authorized by the evidence; and it is plain, from the very small amount of alimony awarded, that there was no abuse of discretion upon the part of the trial judge.

Judgment afjwmed.


All the Justices concur.

Murphy M. Holloway and Noah J. Stone, for plaintiff in error.